—Judgment, Supreme Court, New York County (Renee White, J.), rendered September 9, 1997, convicting defendant, after a jury trial, of robbery in the first and second degrees and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the evidence clearly warranted the inference that the box cutter recovered by the police immediately after the crime was the same object used to threaten the victim.
Since this case involved direct evidence of defendant’s accessorial liability, the court properly denied defendant’s request for a circumstantial evidence charge (People v Roldan, 88 NY2d 826).
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329). Concur — Sullivan, P. J., Rosenberger, Nardelli, Rubin and Friedman, JJ.